NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                           901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                           CORPUS CHRISTI, TEXAS 78401
                                                                           361-888-0416 (TEL)
JUSTICES
                                                                           361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                           HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                           ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                 Court of Appeals                        100 E. CANO, 5TH FLOOR
                                                                           EDINBURG, TEXAS 78539
                                                                           956-318-2405 (TEL)
CLERK
  CECILE FOY GSANGER            Thirteenth District of Texas               956-318-2403 (FAX)

                                                                           www.txcourts.gov/13thcoa

                                           June 5, 2015

      Hon. Felipe Garcia Jr.                       Hon. Ricardo Guerra
      The Garcia-Williams Law Firm                 2211 Rayford Rd., Ste. 111 #134
      201 E. University Drive                      Spring, TX 77386
      Edinburg, TX 78539                           * DELIVERED VIA E-MAIL *
      * DELIVERED VIA E-MAIL *

      Re:       Cause No. 13-14-00711-CV
      Tr.Ct.No. C-1553-11-H
      Style:    Doug Gengenbach v. Jesus Rodriguez and Willacy County Coop


            Appellant’s motion for extension of time to file brief in the above cause was this
      day GRANTED by this Court. The time has been extended to Wednesday, July 08,
      2015.

                                              Very truly yours,



                                              Cecile Foy Gsanger, Clerk

      DER:ch